DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1, and dependents, is/are objected to because of the following informalities: 
Regarding Claim 1, Applicant recites the limitation “slideable received” which should be written as “slideably received”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, and dependents, is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2005/0113751 (“Chen”) in view of U.S. Patent No. 6,391,008 (“Tsai”), U.S. Patent No. 6,908,450 (“Chen 2”), and U.S. Patent No. 5,462,531 (“Novacek”).
Regarding Claim 1, Chen discloses a safety syringe structure (1) comprising:
a syringe barrel (11), which has a front end (i.e. the distal end), a rear end (i.e. the proximal end), and a channel (i.e. the barrel lumen), the channel being provided, on an inner wall thereof at a location adjacent to the rear end, with a stop (12); 
the channel being provided with a first necked opening (i.e. the distal end opening) having a reduced diameter at the front end (see Fig. 6), the first necked opening and the inner wall of the channel defining therebetween a first annular surface facing toward the rear end (see the shoulder just distal to 13 – see Fig. 6);
a needle retreater (2), which has a first end (i.e. the distal half) a second end (i.e. the proximal half), and a through hole in communication with the first end and the second end (i.e. the lumen - 21 - of the retreater), the first end being provided with an annular groove in an outer circumferential wall of the through hole such that inside walls of the annular groove respectively define an internal circumferential surface and an external circumferential surface (see Fig. 1), the internal circumferential surface being adjacent to the through hole, the external circumferential surface being provided with a threaded section (22), the through hole being provided, at the second end, with a second necked opening (see Fig. 1), the second necked opening and an inner wall of the through hole defining therebetween a second annular surface facing toward the first 
a clog ring (3), which is fit to the second end of the needle retreater and is slidable with the needle retreater in the channel (see Fig. 5 and 6 in series) so that the clog ring provides liquid tightness between the second end of the needle retreater and the inner wall of the channel;
a needle (20), which comprises a mounting collar (i.e. the proximal hub) and a hollow needle shaft (i.e. the distal sharp portion of the needle) connected to the mounting collar, the mounting collar being formed, in an interior thereof, with a fitting hole (i.e. the space through which the nose of the needle retreater is received), which is fit to the internal circumferential surface, the fitting hole being in communication with the needle shaft, the mounting collar being provided, on an outer wall thereof, with a projecting rim that is screwable onto the threaded section (see Fig. 2); and
a plunger (4), which is slidably received in the channel (see Fig. 5 and 6 in series), the plunger having an end extended to form a sharp (RE: tapering to a point) tip (and provided with a plug (44), the plug facing toward the second end of the needle retreater (see Fig. 1), the sharp tip extending, in a direction toward the second necked opening of the needle retreater (see Fig. 1), through and thus exposed outside the plug, the sharp  sharp tip being movable with the plunger toward the rear end of the syringe barrel to allow the sharp tip to drive, through the needle retreater, the needle to move into the channel (see Fig. 6), the stop preventing the needle retreater from moving out of the channel through the rear end of the syringe barrel (see Fig. 6 – i.e. the engagement between 12 and 42 limiting further rearward travel).
Chen discloses the invention substantially as claimed except that the second end of the needle retreater comprises a plurality of thin plates, rather Chen appears to only to embody the second end as a circumferential conical structure for the purpose of mating with the sharp tip of the plunger. However, it is well known in the art of retractable syringes to provide such plates for interfacing with plugs of the type described by Chen. For example, Tsai describes a related needle retractor system (Fig. 2) comprising a conically shaped capture member (30) configured to capture a tapered tip (43) in substantially the same manner described by Chen. To assist in the operation of this capture member Tsai discloses a plurality of thin plates (31) circumferentially arranged and projecting radially toward a center of the second necked capture member opening (see Fig. 1 and 3) so that the thin plates surround and collectively define a center hole in the center of the second necked opening, a slit being formed between every two adjacent ones of the thin plates (see Fig. 1), whereby the plate configuration allows for improved, resilient unidirectional passage of the tapered tip therethrough to assist capture (see Fig. 4; Detailed Description, Par. 11). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure 
Chen, as modified, discloses the invention substantially as claimed except that device is provided with a plurality of resilient retaining tabs on an outside surface of the first end, the tabs cooperating with a corresponding plurality of notches formed on an inner wall of the channel, close to the stop, such that the retaining tabs can be moved into the notches to fix the needle retreater in the retracted position. However, such, unidirectional locking mechanisms are well-known in the art of retractable needles. For example, Chen 2 describes a related retractable needle assembly (see Fig. 5) comprising a related needle retractor (2) having a first end (see generally 24) and second end (see generally 22) wherein the first end is provide with a plurality of resilient retaining tabs (23) on an outside surface thereof (i.e. the retaining tabs extend in the proximal direction from the outside surface of the first end – see Fig. 2) whereby a channel of the syringe body is formed with a plurality of notches (13, 15) provided in a portion of the inner wall that is close to the proximal end of the syringe (see Fig. 2), whereby upon retraction retaining tabs are moved into the insertion notches to fix the needle retreater in position (see Fig. 6).

Novacek recites that in such retractable needle devices (see e.g. Fig. 1) it is known and understood that “redundancy of mechanisms allows safe disposal and protection from needle stick injuries” (Detailed Description, Par. 7) and it is understood that redundancy of safety features is a well-known engineering precept that allows for backup systems of protection should one safety mechanism fail. As such, the ordinary artisan would reasonable recognize and appreciate that providing for two interface mechanisms (i.e. the stop of Chen and the retaining tabs of Chen 2) in a single syringe would affect improved safety by ensuring that no single mechanism is solely responsible to ensuring that the needle remain sheathed within the barrel.
Regarding Claim 2, Chen discloses the second end of the needle retreater is provided, on an outer wall thereof, with a circumferential recess, the clog ring being fit to and received in the circumferential recess (see Fig. 1).
Regarding Claim 3, Chen discloses the inner wall of the channel is provided with an interfering section at a location close to the front end of the syringe barrel to interfere with a movement of the clog ring, the interfering section being one of a raised bead, a raised rib, and a raised flange (see the neck just proximal of 13).

Regarding Claim 5, Chen discloses the plunger, the weakened diameter-reduced section, and the sharp tip are integrally formed together as a unit structure (see Fig. 7).
Regarding Claim 6, Chen discloses the sharp tip is provided with a barb facing the plug for retaining engagement with and thus coupling with the second annular surface (see Fig. 1).
Regarding Claim 7, Chen discloses the sharp tip is made in the form of an arrowhead (see Fig. 1).
Regarding Claim 8, Chen discloses the second necked opening is converged from the second end toward the first end and the second end is connected through a circumferential slope surface to the second necked opening (see Fig. 1)
Regarding Claim 9, Chen discloses the stop comprises one of a raised bead, a raised rib, and a raised flange and the plug is formed with a concave section engageable with the stop (see Fig. 1 and 6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637.  The examiner can normally be reached on Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        06/17/2021